Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 1 of 17 PageID #: 4912



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

               Plaintiff,

         v.                                          Crim. Action No. 1:18-CR-50-1
                                                                  (Kleeh)

  TERRICK ROBINSON,

               Defendant.


           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

         On    January       23,     2020,           Defendant      Terrick      Robinson

  (“Robinson”) filed a Motion for Judgment of Acquittal or, in the

  Alternative, Motion for New Trial and Incorporated Memorandum of

  Law   [ECF    No.    270].       The    Government        filed     its     Response   on

  February 20, 2020 [ECF No. 291].                   Robinson raises 12 assignments

  of error in his motion.            The Court will discuss each in turn.

  For the reasons discussed here, the motion is denied on every

  ground.

                                   I.         INTRODUCTION

         Following a nine-day jury trial, Robinson was found guilty

  on    each   count    in   which       he    was    charged    of     the   Superseding

  Indictment in this case.           On January 16, 2020, prior to the jury

  beginning    its     deliberations          and    at   the   close    of    the   United

  States’ case-in-chief, Robinson, by counsel, moved for judgment
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 2 of 17 PageID #: 4913
  USA V. ROBINSON                                                              1:18-CR-50-1

            ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
          IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

  of   acquittal         pursuant     to     Rule     29    of   the    Federal      Rules    of

  Criminal Procedure.           That motion was based on most, if not all,

  of the same grounds Robinson advances here.                           Despite counsel’s

  best efforts and diligence, Robinson is unable                               to point the

  Court     to    any    new   or    additional          authority     in    support    of    the

  various        grounds   advanced         in    this     motion    other    than     what    he

  relied upon previously.

                                      II.    APPLICABLE LAW

          Robinson’s motion is based on a number of grounds, which

  are addressed separately below.                     However, a number of individual

  grounds upon which Robinson relies hinge on whether, under Rule

  29   of    the     Federal        Rules    of     Criminal        Procedure,    sufficient

  evidence existed to sustain his convictions.                               This Court has

  recently summarized the governing standard.

                  Federal    Rule    of    Criminal     Procedure
                  29(c) provides   that,    on   a    defendant's
                  motion, a court may “set aside” a jury
                  verdict   and   “enter    an   acquittal.”    A
                  defendant who challenges the sufficiency of
                  the evidence under this Rule faces an
                  “imposing burden.” United States v. Martin,
                  523     F.3d    281,      288     (4th     Cir.
                  2008) (citing United States v. Beidler, 110
                  F.3d 1064, 1067 (4th Cir. 1997)). He must
                  establish that “the record demonstrates a
                  lack of evidence from which a jury could
                  find     guilt     beyond     a      reasonable
                  doubt.” Id. (citing United States v. Burgos,
                  94 F.3d 849, 862 (4th Cir. 1996) (en banc)).

                  When     reviewing        the       sufficiency       of     the

                                                  2
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 3 of 17 PageID #: 4914
  USA V. ROBINSON                                              1:18-CR-50-1

           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

              evidence supporting a criminal conviction,
              courts are “limited to considering whether
              ‘there is substantial evidence, taking the
              view most favorable to the government, to
              support    it.’” Beidler,    110   F.3d    at
              1067 (quoting Glasser v. United States, 315
              U.S. 60, 80 (1942)). In other words, the
              Court must uphold the jury's verdict if,
              when viewed in the light most favorable to
              the government, there is sufficient evidence
              from which “any rational trier of fact could
              find the essential elements of the crime
              beyond a reasonable doubt.” United States v.
              Wilson, 118 F.3d 228, 234 (4th Cir. 1997).

  United States v. Rock, No. 1:19-CR-56, 2020 WL 760399, at *1-2

  (N.D.W. Va. Feb. 14, 2020).

        The jury, not the court, “weighs the credibility of the

  evidence and resolves any conflicts in the evidence presented.”

  United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997);

  see also United States v. Whyte, No. 4:12-CR-00021-2, 2018 WL

  521593, at *3 (W.D. Va. Jan. 23, 2018) (“As such, the court may

  not usurp the jury's exclusive function by weighing evidence,

  drawing inferences of fact, resolving evidentiary conflicts, or

  assessing     credibility     of   witnesses.”)     (citation     omitted).

  Reversal of a jury’s verdict of guilty is reserved for cases

  “where the prosecution’s failure is clear.”               Burks v. United

  States, 437 U.S. 1, 17 (1978).




                                        3
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 4 of 17 PageID #: 4915
  USA V. ROBINSON                                                                     1:18-CR-50-1

            ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
          IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

                                          III. DISCUSSION

          1.     Motion to Dismiss - Speedy Trial Act, 18 U.S.C. § 3161

          Robinson claims that he was denied his right to a speedy

  trial    pursuant         to    the    Speedy       Trial    Act,       18    U.S.C.     §    3161.

  Robinson, as noted by his counsel during the February 26, 2020,

  hearing on the pending motion, points to no new authority and

  advances      no    new    arguments         in    support       of    this     aspect       of   his

  motion.       The Court incorporates by reference its legal analysis

  and   conclusions         in    its     Memorandum         Opinion       and    Order    Denying

  Amended Motion to Dismiss (Speedy Trial Act) [ECF No. 124] and

  Motion to Dismiss (Sixth Amendment) [ECF No. 131], docketed at

  ECF No. 229.        For those reasons, the motion is denied as to this

  ground.

          2.     Motion to Dismiss - Sixth Amendment

          Robinson claims that he was denied his right to a speedy

  trial    pursuant         to    the    Sixth       Amendment      of     the    United       States

  Constitution.             For    the     most       part,    Robinson          offers    no       new

  authority or arguments in support of this ground.                                In support of

  the motion based on the Sixth Amendment that was made prior to

  trial,       Robinson      pointed      to     a       possible       defense       witness       that

  counsel      was    unable      to    locate       given    Robinson’s          incarceration.

  Counsel,       at   that        time,    advised          that    the        only     information

  available was a first name.                   The Court denied the motion before

                                                     4
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 5 of 17 PageID #: 4916
  USA V. ROBINSON                                                            1:18-CR-50-1

           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

  trial, noting that the defense did not lose any exculpatory

  evidence because counsel continued to have access to Robinson as

  well   as   his      social    media      [ECF    No.    229    at   8].        During   the

  February       26,     2020,        hearing,       counsel       was       provided       the

  opportunity, with the benefit of a full jury trial upon which to

  reflect, to identify any additional prejudice that Robinson may

  have faced in mounting his defense, based on the delay between

  indictment and his trial.                The Court specifically inquired about

  this   potential       witness.          Robinson’s        counsel      noted    that    the

  witness     was   identified        as    Samantha       Rogers.        Counsel    further

  confirmed that this witness was listed as a potential witness

  for the Government prior to                 trial commencing            [ECF No. 223].

  Neither party elected to subpoena or call Rogers as a witness.

  Considering       this,       the    Court,       again,       cannot    conclude        that

  Robinson suffered any prejudice as it relates to this potential

  witness.

         For that reason and the legal analysis and conclusions in

  the Court’s Memorandum Opinion and Order Denying Amended Motion

  to   Dismiss      (Speedy     Trial      Act)     [ECF    No.    124]    and    Motion    to

  Dismiss (Sixth Amendment) [ECF No. 131], docketed at ECF No.

  229, which is incorporated by reference herein, the motion is

  denied as to this ground.



                                                5
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 6 of 17 PageID #: 4917
  USA V. ROBINSON                                                      1:18-CR-50-1

           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

        3.    Motion to Suppress - Vehicle Search

        Robinson claims that the Court erred in denying his Motion

  to Suppress the Fruits of the Search Warrant of the Hyundai

  Vehicle [ECF No. 155].               Counsel offered no new argument and

  pointed     to    no    new   authority       other    than   that     relied    upon

  pretrial.         The     Court   incorporates        by   reference    its     legal

  analysis and conclusions in its Memorandum Opinion and Order

  Denying Motions to Suppress [ECF Nos. 155, 161], docketed at ECF

  No. 228.         For those reasons, the motion is denied as to this

  ground.

        4.    Motion to Suppress - Hotel Room

        Robinson claims that the Court erred in denying his Motion

  to Suppress the Fruits of the Search Warrant of the Hotel Room

  [ECF No. 161].          No new arguments and no new legal authority were

  advanced     in     the    pending    motion     other     than   those       offered

  pretrial.         The     Court   incorporates        by   reference    its     legal

  analysis and conclusions in its Memorandum Opinion and Order

  Denying Motions to Suppress [ECF Nos. 155, 161], docketed at ECF

  No. 228.         For those reasons, the motion is denied as to this

  ground.

        5.    References to Delay During Trial

        During the trial, Robinson’s counsel attempted to describe

  evidence that the Government engaged in prosecutorial abuse by

                                            6
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 7 of 17 PageID #: 4918
  USA V. ROBINSON                                                              1:18-CR-50-1

           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

  delaying    Robinson’s       trial.            The   Government       objected      to   such

  attempts     during     both        opening          statements        and        the    cross

  examination of Lieutenant Brian Purkey (“Purkey”).                                 The Court

  sustained those objections.                Robinson now argues that this was

  in error and that the evidence should have been admitted because

  it reflected upon the credibility of Purkey and the prosecution

  as a whole.     In response, the Government argues that Robinson’s

  counsel’s remarks “had no relevance or basis in fact” and that

  the Court’s ruling was proper.

        The    Court    agrees        with       the   Government        on    this       issue.

  Robinson’s    counsel        was    attempting          to   outline        and    introduce

  evidence regarding the timing of the Indictment, the Superseding

  Indictment,     and    the     federal         arrests       and/or    arraignments        of

  different defendants in this case.                       Rule 401 of the Federal

  Rules of Evidence provides that evidence is relevant if “it has

  any tendency to make a fact more or less probable than it would

  be without the evidence[,] and the fact is of consequence in

  determining the action.”                Credibility is always an issue within

  the province of the jury.                 However, the Court cannot find any

  reason why the alleged improper delay would reflect upon the

  credibility    of     Purkey       or    any    other    law    enforcement         witness.

  Decisions concerning indictment, superseding indictment, and the

  timing of such        developments are vested to the                        discretion of

                                                  7
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 8 of 17 PageID #: 4919
  USA V. ROBINSON                                                 1:18-CR-50-1

           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

  counsel for the prosecution whose credibility as witnesses is

  not before the jury.         Furthermore, the evidence that Robinson’s

  counsel attempted to reference or elicit was not relevant to any

  of the charges in the Superseding Indictment for which Robinson

  was standing trial. 1        Simply put, the evidence was not relevant

  to any question before the jury.           For those reasons, the motion

  is denied as to this ground.

        6.    Rule 29 Motion: Count Ten

        Robinson argues that the Court erred in denying his Rule 29

  Motion for Judgment of Acquittal as to Count Ten (Distribution

  of   Fentanyl    Resulting     in   Serious   Bodily   Injury     or   Death).

  Robinson    argues    that    the   Government   failed    to    prove   that

  fentanyl was the “but for” cause of Ms. Dubois’s death.                     In

  support of his motion, Robinson cites Burrage v. United States,

  571 U.S. 204, 218 (2014), and United States v. Alvarado, 816

  F.3d 242 (4th Cir. 2016). 2


  1
    This “evidence” is relevant to the Sixth Amendment analysis
  undertaken before trial and again here.     That question is for
  the Court. The trial record need not be vouched on the issue as
  it runs the risk of jury confusion based on evidence not
  relevant to any question the jurors must decide.
  2
    Neither the Court nor counsel could point to any specific
  Fourth Circuit guidance on this particular issue. In Alvarado,
  the Court focused its analysis on whether the district court
  erred in refusing to provide any additional instruction in
  response to a jury question. See id. at 249. That decision did
  not assess the question here: whether the Government can only
  secure a conviction under the § 841(b)(1)(C) sentencing
                                         8
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 9 of 17 PageID #: 4920
  USA V. ROBINSON                                                  1:18-CR-50-1

           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

        In   Burrage,   the   decedent       had   taken   a   mixture   of   drugs

  before overdosing and dying, including, at a minimum, marijuana,

  oxycodone, and heroin.        Burrage was charged with and convicted

  of distribution of heroin resulting in death.                   Before finding

  him guilty, the jury was instructed that it must find “that the

  heroin distributed by the Defendant was a contributing cause of

  Joshua Banka’s death.”       Id. at 208.         The first medical expert to

  testify determined that multiple drugs were present in Banka’s

  system and that heroin “was a contributing factor” in his death.

  Id. at 207.      The second medical expert described Banka’s cause

  of death as “mixed drug intoxication” and could not say whether

  he would have lived had he not taken the heroin.               Id. at 207.


  enhancement via the “but-for” theory.       The Court finds that
  Burrage does not so limit the Government. Other circuits agree.
  See, e.g., United States v. Feldman, 936 F.3d 1288, 1314 (11th
  Cir. 2019) (“Notably, Burrage expressly held that the Government
  need not prove that a Schedule I or II drug was ‘an
  independently sufficient cause of the victim’s death or serious
  bodily injury,’ stating that only but-for causation is required,
  and implying that we can dispense with the but-for test when a
  drug is an independently sufficient cause of death.”) (citation
  omitted); United States v. Allen, 716 F. App’x 447 (6th Cir.
  2017) (unpublished) (“[A]s Burrage makes clear, there are two
  ways   to   satisfy   the   causation  requirement  of 21   U.S.C.
  § 841(a)(1)      with     a     ‘death    results’     enhancement
  under § 841(b)(1)(C): one can provide drugs that are either an
  independent, sufficient cause of the victim’s death or a but-for
  cause.”); United States v. Lewis, 895 F.3d 1004, 1010 (8th Cir.
  2018) (“Following Burrage, the statutory sentencing enhancement
  in § 841(b)(1)(C) may be proved in two ways: (1) ‘but-for’
  cause, or (2) independently sufficient cause.”) (citation
  omitted).
                                         9
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 10 of 17 PageID #: 4921
   USA V. ROBINSON                                                            1:18-CR-50-1

            ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
          IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

          Importantly,        in    Burrage,         “there     was    no    evidence     that

   Banka’s heroin use was an independently sufficient cause of his

   death.”      Id. at 205.             The Court ultimately held: “[A]t least

   where use of the drug distributed by the defendant is not an

   independently sufficient cause of the victim’s death or serious

   bodily injury, a defendant cannot be liable under the penalty

   enhancement provision of 21 U.S.C. § 841(b)(1)(C) unless such

   use is a but-for cause of the death or injury.”                                Id. at 218

   (emphasis added).

          The   ultimate       conclusion            in   Burrage       is    significantly

   distinguishable from the evidence in this case.                             Here, during

   trial, Dr. Colin Herbert, the medical examiner from the Georgia

   Bureau of Investigation, testified that Dubois died from the

   combined     toxic    effects         of     fentanyl,       acetyl       fentanyl,       and

   methamphetamine.        He also testified that the level of fentanyl

   in Dubois’s system was at such a toxic level to be lethal and an

   independently      sufficient          cause      of   her    death.         He     further

   testified     about    symptoms         of    a    fentanyl        overdose,      including

   decreased heart rate and respiration, pulmonary edema, and the

   “foam cone.”       Dr. Herbert viewed the picture of Dubois in the

   bathtub and confirmed that the foam at her mouth was consistent

   with    symptoms      of        an   opioid       overdose,        as     opposed    to     a

   methamphetamine overdose.               Further, her heart was not damaged,

                                                10
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 11 of 17 PageID #: 4922
   USA V. ROBINSON                                                      1:18-CR-50-1

             ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
           IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

   which        would    have    been     consistent     with    a     methamphetamine

   overdose.

           William Gregory Chappell (“Chappell”) testified that Dubois

   snorted a line of “china white” and soon became unconscious.

   Joel Jiminez (“Jiminez”) and Chappell both testified that Dubois

   was snoring loudly and that they were unable to wake her.                        The

   Government also introduced text messages between Robinson and

   Rebecca       Larch    (“Larch”),      in    which   Larch   told    Robinson   that

   people had overdosed on the drugs he had given her.

           Because       the    holding    in     Burrage   specifically        excluded

   situations in which the drug use was an independently sufficient

   cause of death, the Government may pursue another theory without

   proving but-for causation.              The Government pursued a theory of

   an “independently sufficient cause”                  of death.       Based    on the

   testimony of Herbert, Chappell, and Jiminez, along with the text

   messages       from     Larch,    the       Government   introduced      sufficient

   evidence to prove that fentanyl was the cause of Dubois’s death

   under this theory.            Therefore, the motion is denied as to this

   ground.

           7.     Rule 29 Motion: Count Eight

           Robinson argues that the Court erred in denying his Rule 29

   Motion for Judgment of Acquittal as to Count Eight (Use of a

   Firearm During and in Relation to a Drug Trafficking Crime -

                                                11
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 12 of 17 PageID #: 4923
   USA V. ROBINSON                                                       1:18-CR-50-1

             ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
           IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

   Aiding       and     Abetting).         Robinson       argues     that     there       was

   insufficient evidence as a matter of fact and law to find that

   he aided or abetted either William Chappell or Seddrick Banks to

   possess      or    use    a   firearm   during   and    in   relation      to    a    drug

   trafficking crime.

           In Rosemond v. United States, in analyzing the requirement

   in   proving       such   a   charge,   the    Supreme    Court     held   that       “the

   Government makes its case by proving that the defendant actively

   participated in the underlying drug trafficking or violent crime

   with advance knowledge that a confederate would use or carry a

   gun during the crime’s commission.”                    572 U.S. 65, 67 (2014).

   Here,    the       Government    presented     evidence      that   Robinson         hired

   Chappell to be his “right hand man.”                    Chappell testified that

   Robinson hired him to protect Robinson and to protect Robinson’s

   drugs.       Robinson knew that Chappell carried a firearm.                     This was

   sufficient evidence to prove Count Eight.                       For these reasons,

   the Court denies the motion on this ground.

           8.     Rule 29 Motion: Count Nine

           Robinson argues that the Court erred in denying his Rule 29

   Motion for Judgment of Acquittal as to Count Nine (Use and Carry

   a Firearm During and in Relation to a Drug Trafficking Crime).

   Robinson argues that there was insufficient evidence as a matter

   of fact and law to find that he used or carried a firearm during

                                             12
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 13 of 17 PageID #: 4924
   USA V. ROBINSON                                                                   1:18-CR-50-1

            ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
          IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

   and in relation to a drug trafficking crime.

          When    law     enforcement            executed          a    search       warrant      upon

   Robinson’s     vehicle          on     September         4,    2018,     they      recovered     a

   firearm.      Jiminez, along with Cameron Lynch (“Lynch”), testified

   that    Robinson       owned         and     possessed         that     firearm.          Jiminez

   testified that Robinson gave him the firearm to take to Lynch’s

   residence.       Lynch          testified         that       Jiminez    had   a    gun    at   his

   residence.           There       was,        as    the        Government      describes        it,

   “overwhelming           evidence”                  that         Robinson            distributed

   methamphetamine,           cocaine,          and       other        controlled      substances.

   There was sufficient evidence to support a conviction                                       as to

   Count Nine.          Therefore, Robinson’s motion is                          denied on this

   ground.

          9.     Rule 29 Motion: Count Seven

          Robinson argues that the Court erred in denying his Rule 29

   Motion for Judgment of Acquittal as to Count Seven (Possession

   with Intent to Fentanyl [sic] - Aiding and Abetting).                                    Robinson

   argues that there was a break in the chain of custody of the

   substance      found       to     be       fentanyl.           Specifically,         after     law

   enforcement searched Room 202 of the Red Roof Inn in Fairmont,

   West    Virginia,      a        duffel      bag        was    left     unattended        and   not

   discovered until a hotel employee found it the next day.                                       The

   duffel bag was then given to law enforcement.                                 Robinson argues

                                                     13
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 14 of 17 PageID #: 4925
   USA V. ROBINSON                                                     1:18-CR-50-1

           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
         IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

   that the chain of custody was broken when it was left unattended

   for approximately eight (8) hours in the “open and unsecured

   Room 202.”

         During the trial, Sergio Aldana (“Aldana”), a housekeeper

   for the Red Roof Inn, testified that he discovered the duffel

   bag containing the fentanyl in Room 202.                   He turned over the

   fentanyl      to   White       Hall    Police        Chief    Geno     Guerrieri

   (“Guerrieri”).      Guerrieri     then      gave   the    fentanyl    to   Purkey.

   Purkey gave the fentanyl to TFO Roscoe.                  TFO Roscoe submitted

   the fentanyl to the DEA Mid-Atlantic lab for analysis.

         Counsel acknowledged that Rule 901 of the Federal Rules of

   Evidence establishes a “light” burden.                   The Court agrees and

   finds that the threshold burden was satisfied here.                   See United

   States   v.   Summers,   666    F.3d   192,    201    (4th   Cir.    2011)   (“The

   district court’s role is merely to act as a gatekeeper for the

   jury, and the proponent of the evidence need only make a prima

   facie showing of its authenticity.”) (citation omitted).                      The

   Court finds that the eight-hour period during which the bag was

   left in Room 202 was not a break in the chain of custody but,

   rather, a delay in the chain’s beginning.                 The chain of custody

   began when Aldana found the fentanyl.                He then gave it to law

   enforcement, and the chain was never broken thereafter.                    Counsel

   was free to argue at trial as to how much weight to give the

                                          14
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 15 of 17 PageID #: 4926
   USA V. ROBINSON                                                         1:18-CR-50-1

             ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
           IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

   evidence, considering the delay in finding the fentanyl, but the

   delay did not constitute a fatal break in the chain of custody.

   There    was    no    argument       or   contention         during   trial    that   the

   substance       at    issue    in    this   ground      was    anything    other      than

   fentanyl or that the fentanyl had been tampered with or altered

   in any way.          See United States v. Ricco, 52 F.3d 58, 61-62 (4th

   Cir. 1995) (noting that the requirement is “sufficient proof

   that the evidence is what it purports to be and has not been

   altered in any material respect”).                 The Court denies Robinson’s

   motion as to this ground.

           10.    Rule 29 Motion: Counts One, Two, Three, Four

           Robinson argues that the Court erred in denying his Rule 29

   Motion for Judgment of Acquittal as to Counts One (Conspiracy to

   Possess       with    Intent    to   Distribute        and    Distribute      Controlled

   Substances),         Two      (Distribution       of     Methamphetamine),         Three

   (Possession with Intent to Distribute Methamphetamine - Aiding

   and Abetting), and Four (Possession with Intent to Distribute

   Cocaine Hydrochloride - Aiding and Abetting).                         Robinson argues

   that there was insufficient evidence as a matter of fact and law

   to find that Robinson committed these offenses.

           The Court finds that the evidence to support conviction on

   these counts was overwhelming.                   The jury heard testimony from

   Chappell and Jiminez, who testified that Robinson led a drug

                                               15
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 16 of 17 PageID #: 4927
   USA V. ROBINSON                                                                   1:18-CR-50-1

             ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
           IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

   trafficking          organization          in    northern      West     Virginia,          selling

   methamphetamine,            cocaine,         and      fentanyl.             The     jury        heard

   testimony from drug addicts who purchased drugs from Robinson

   and     his     co-conspirators.                  Law   enforcement           conducted           two

   controlled buys of methamphetamine from Robinson.                                    Robinson’s

   motion is denied on this ground.

           11.    Rule 29 Motion: Generally

           Robinson argues that the Court erred in denying his Rule 29

   Motion        for     Judgment        of     Acquittal         at     the     close        of     the

   Government’s case to dismiss any of the charges herein for any

   other    reason       set     forth    in       the   record    herein.            Although       not

   raised in his written motion, counsel, during the February 26,

   2020, hearing, urged the Court to consider its refusal to ask,

   during    voir        dire,    about        prospective        jurors’       bumper    stickers

   under this “catch all” category.                      Voir dire is generally left to

   the discretion of the trial court, and error will be found “only

   in a rare case.”              United States v. Hsu, 364 F.3d 192, 203 (4th

   Cir. 2004) (citation omitted).                        Upon review of its voir dire,

   the    Court        finds   that      its    inquiry     of     prospective         jurors       was

   sufficient to ferret out any bias or partiality in the juror

   pool     such        that      inquiry          concerning          bumper        stickers        was

   unnecessary.           See United States v. Medina, 326 F. App’x 692

   (2009) (unpublished) (affirming guilty verdict and finding no

                                                    16
Case 1:18-cr-00050-TSK-MJA Document 313 Filed 05/11/20 Page 17 of 17 PageID #: 4928
   USA V. ROBINSON                                                        1:18-CR-50-1

             ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL OR,
           IN THE ALTERNATIVE, MOTION FOR NEW TRIAL [ECF NO. 270]

   error where trial court refused to poll prospective jurors about

   the   existence       and    content      of    any   bumper    stickers      on   their

   vehicles).

           No other bases were offered in support of this particular

   ground of Robinson’s motion.                Thus, for all of the reasons set

   forth herein, the motion is denied as to this ground.

           12.   Jury Instruction: “But For” Causation

           The   Court   incorporates        its    findings      in   Section    6   above

   (Rule    29   Motion:       Count   Ten).        Based   on    these   findings,    the

   Court’s jury instruction as to Count Ten was proper.                       Robinson’s

   motion is denied as to this ground.

                                       IV.     CONCLUSION

           For the reasons discussed above, the Motion is DENIED [ECF

   No. 270]. Further, the motion docketed at ECF No. 255 was DENIED

   during trial, and the docket shall so reflect. The Clerk is

   directed to transmit copies of this Memorandum Opinion and Order

   to counsel of record.

           It is so ORDERED.

           The Clerk is directed to transmit copies of this Order to

   counsel of record and all appropriate agencies.

           DATED: May 11, 2020

                                                    /s/ Thomas S. Kleeh
                                                    THOMAS S. KLEEH
                                                    UNITED STATES DISTRICT JUDGE

                                               17
